IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                           SEPTEMBER 1997 SESSION           FILED
                                                           September 17, 1997

                                                            Cecil Crowson, Jr.
STATE OF TENNESSEE,             )                            Appellate C ourt Clerk
                                )     No. 02-C-01-9610-CR-00378
             APPELLEE,          )
                                )     Shelby County
v.                              )
                                )     Joseph B. Dailey, Judge
WILLIE L. COVINGTON,            )
                                )     (Petition to Declare Defendant
             APPELLANT.         )      a Habitual Motor Vehicle Offender)




FOR THE APPELLANT:                    FOR THE APPELLEE:

Brett B. Stein                        John Knox Walkup
Attorney at Law                       Attorney General & Reporter
100 North Main Street, Suite 3102     500 Charlotte Avenue
Memphis, TN 38103                     Nashville, TN 37243-0497

                                      Deborah A. Tullis
                                      Assistant Attorney General
                                      450 James Robertson Parkway
                                      Nashville, TN 37243-0493

                                      William L. Gibbons
                                      District Attorney General
                                      201 Poplar Avenue, Suite 3-01
                                      Memphis, TN 38103

                                      David Henry
                                      Assistant District Attorney General
                                      201 Poplar Avenue, Suite 3-01
                                      Memphis, TN 38103




OPINION FILED: _________________________


AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Presiding Judge


                                    OPINION
       The appellant, Willie L. Covington (defendant), appeals as of right from a judgment

of the trial court declaring him to be a habitual motor vehicle offender and barring him from

operating a motor vehicle in the State of Tennessee. In this Court, the defendant does not

challenge the validity or sufficiency of the prior convictions alleged in the petition and used

by the trial court to support the entry of its judgment. However, the defendant contends

the use of the prior convictions to bar him from operating a motor vehicle constitutes an

additional civil penalty violative of the Double Jeopardy Clause of the Fifth Amendment.

       After a thorough review of the record, the briefs submitted by the parties, and the

law governing the issue presented for review, it is the opinion of this Court that the

judgment of the trial court should be affirmed pursuant to Rule 20, Tenn. Ct. Crim. App.

See State v. Conley, 639 S.W.2d 435 (Tenn. 1982) (holding revocation of driving privileges

does not subject habitual offenders to double jeopardy).




                                           ________________________________________
                                               JOE B. JONES, PRESIDING JUDGE


CONCUR:



___________________________________
      DAVID H. WELLES, JUDGE



___________________________________
      JOE G. RILEY, JUDGE